Opinion by
Judge Blatt,
Michael Hruneni (claimant) suffered an accident on September 15, 1969, while employed by the Screw & Bolt Division of Modulus (employer), and was unable to work from that day until November 10, 1969. The claimant was then able to return to work until March 2, 1970, when the disability recurred, and he has not since returned to work. During the periods when he *382was unable to work, tbe claimant received workmen’s compensation benefits at tbe rate of $60.00 per week as the result of an agreement with tbe employer. On September 11, 1970 tbe employer filed a termination petition, alleging that tbe disability of tbe claimant had terminated as of August 4, 1970.
Hearings were held before a referee and each side presented medical testimony as to tbe claimant’s disability and the cause thereof. Tbe referee determined that tbe claimant was no longer disabled as a result of tbe accident be bad suffered and his benefits were terminated. On appeal, tbe Workmen’s Compensation Appeal Board (Board) vacated tbe order of tbe referee and remanded tbe case to the referee for tbe purpose of bearing testimony from an impartial expert. Tbe employer appealed to this Court from that order.
It is generally true that an order of tbe Board remanding a case to a referee for taking additional testimony is interlocutory and an appeal therefrom is premature. Harris v. No. 1 Contracting Corporation of Delaware, 215 Pa. Superior Ct. 524, 258 A. 2d 663 (1969); Shemanchick v. M&S Coal Company, Inc., 167 Pa. Superior Ct. 350, 74 A. 2d 764 (1950). Tbe employer argues, however, that this case is similar to United Metal Fabricators, Inc. v. Zindash, 8 Pa. Commonwealth Ct. 339, 301 A. 2d 708 (1973), wherein we noted that when tbe evidence before tbe Board is sufficient for it to make a decision on tbe merits, and where tbe evidence permits only one possible result, then an appeal from a remand order is properly before this Court. We cannot agree.
Pursuant to Section 419 of Tbe Pennsylvania Workmen’s Compensation Act, Act of June 2,1915, P. L. 736, as amended, 77 P.S. §852, tbe Board may remand any case involving any question of fact to a referee to bear evidence. In this case there has been testimony by two physicians, each differing on tbe extent of and tbe cause *383of the claimant’s disability. In view of this conflict in testimony, we cannot hold that a remand for testimony by an impartial medical witness would be so useless as to render the remand clearly futile.
We adopt the following from Royal Pioneer Industries, Inc. v. Workmen’s Compensation Appeal Board and Battistone, 11 Pa. Commonwealth Ct. 132, 309 A. 2d 831 (1973), a case very similar to the instant one: “It must be emphasized that we are not here deciding that the remand itself was proper, or that, if it were proper, what the scope of inquiry would be by the referee on remand. These are issues which either party can raise in future proceedings. We merely hold that the circumstances presented in this case are not so extraordinary as they were in Zindash, supra, and Jeeter,1 supra, and so do not persuade us to consider the appeal from what is clearly an interlocutory order. We must be cautious in shortcutting the administrative process, and we must not encourage appeals from the interlocutory orders of administrative bodies. Indeed, these should be allowed only under very unusual circumstances.” 11 Pa. Commonwealth Ct. at 135, 309 A. 2d at 833.
For the above reasons, therefore, we issue the following
Order
Now, March 5, 1974, the appeal of the Screw & Bolt Division of Modulus is quashed and the record is remanded to the Workmen’s Compensation Appeal Board.

 Riley Stoker Corporation v. Workmen’s Compensation Appeal Board and Jeeter, 9 Pa. Commonwealth Ct. 533, 308 A. 2d 205 (1973).